February 12, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       NATHANIEL JONES III, Appellant

NO. 14-11-00757-CV                          V.

    HOUSTON POLICE DEPARTMENT, HARRIS COUNTY SHERIFF’S
  DEPARTMENT, TEXAS DEPARTMENT OF PUBLIC SAFETY, AND THE
         HARRIS COUNTY DISTRICT ATTORNEY, Appellees

                     ________________________________

       This cause, an appeal in favor of appellees, signed August 15, 2011, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Nathaniel Jones III.
      We further order this decision certified below for observance.